ra Case 2:20-mj-00709-GJF Document1 Filed 02/27/20 Page 1 of 2

AO 91 (Rev, 01/09) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
District of New Mexico

 

United States of America )
v. )
) Case No: AO M\ TOF
Ashley Justine PANDER
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief. On or about
the date of February 25, 2020 in the county of Luna in the State and District of New Mexico, the defendant violated 8
U.S.C. §1324(a)(1)(A)(v)(D(Conspiracy to Violate 1324 - All subsections), an offense described as follows:

Knowingly, intentionally, and unlawfully conspired, combined, confederated and agreed with others known and unknown,
to commit offenses against the United States, namely: to transport, move, and attempt to transport and move an alien
within the United States by means of transportation and otherwise

This criminal complaint is based on these facts:
On February 25, 2020, at approximately 6:30P.M., United States Border Patrol Agents(BPA) assigned to the Deming
Border Patrol Station's Area of Responsibilities west of the Columbus, New Mexico Port of Entry(POE) were notified by
Deming Control Station Remote Video Surveillance System (RVSS), operators, via service radio that they had observed
five subjects cross the US/Mexico international boundary . Deming RVSS advised that the subjects were running to the
Columbus Port of Entry parking lot.
As the BPAs responded to the area, they witnessed the five subjects that Deming RVSS had visual of attempting to jump
in the back seat of a black 2020 pickup truck.

—] Continued on the attached sheet.

Complainant's signature

Aaron Quinn Agent
Printed name and title

 

Sworn to before me and signed in my presence.

Date: February 27, 2020 =
+ Jyfdge's ei

GREGORY J. FOURATT

 

 

City and state: Las Cruces, N.M.

 

Printed name and title
Pin Case 2:20-mj-00709-GJF Document1 Filed 02/27/20 Page 2 of 2

CONTINUATION OF CRIMINAL COMPLAINT

STATE AND DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA

V.
Ashley Justine PANDER

Continuation of Statement of Facts:

BPAs identified themselves as Border Patrol Agents and began to question the subjects as to their citizenship and right to
be in the United States legally. The driver of the vehicle, later identified as Ashley Justine PANDER, stated she was a
United States Citizen.. | then questioned the five subjects as to their citizenship in the English language, all five subjects
did not answer as it appeared they did not speak English. | then questioned the five subjects individually as to their
citizenship in the Spanish language, all five subjects admitted to being Mexican Nationals and to not having any
immigration documents that would allow them to be in, travel through or remain in the United States legally. All five
subjects also admitted to entering the United States illegally at a place other than a designated port of entry.

Though not verbatim, PANDER made the following post-Miranda Statement regarding her involvement on the failed alien
smuggling scheme.

PANDER stated that on February 24, 2020, she was offered a job involving the transportation of illegal aliens. The details
of the smuggling scheme involved picking up a group of aliens near the Columbus, NM POE parking lot and then
transporting them to a house in Columbus, NM. PANDER also stated that on she rented a vehicle in Las Cruces, NM with
the intention of using the rental vehicle to transport the illegal aliens. PANDER stated that she arrived in Columbus, NM
and then drove to the POE parking lot for the purpose of picking an unknown number of illegal aliens. PANDER also
stated that she expected to be financially compensated for the job. PANDER additionally stated she has picked up illegal
aliens approximately ten (10) to twelve (12) additional times.

DISPOSITION:

ie Based on the aforementioned facts, your Affiant believes that there is probable cause to believe that Ashley
Justine PANDER, along with others known and unknown did violate Title 8 United States Code, Section 1324 (a)(A)(v)(I)
2. AUSA Aaron Jordan was presented the case for prosecution. The case was accepted based on the
aforementioned facts Ashley Justine PANDER will be charged under 8 USC 1324 (conspiracy to transport).

There are no Material Witness’ being used in this case.

Quinn, Aaron———>
Border Patrol Agent

   

Gregory J. Fouratt

HONORABLE
United States Magistrate Judge
